
	
		II
		110th CONGRESS
		1st Session
		S. 466
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2007
			Mr. Rockefeller (for
			 himself, Mr. Nelson of Florida, and
			 Mr. Lugar) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for coverage of an end-of-life planning consultation as part of an
		  initial preventive physical examination under the Medicare
		  program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare End-of-Life Care Planning
			 Act of 2007.
		2.Medicare
			 coverage of an end-of-life planning consultation as part of an initial
			 preventive physical examination
			(a)In
			 GeneralSection 1861(ww) of the Social Security Act (42 U.S.C. 1395x(ww)) is
			 amended—
				(1)in paragraph (1),
			 by striking paragraph (2), and inserting paragraph (2)
			 and an end-of-life planning consultation (as defined in paragraph
			 (3)),; and
				(2)by adding at the
			 end the following new paragraph:
					
						(3)For purposes of paragraph (1), the
				term end-of-life planning consultation means a consultation
				between the physician and an individual regarding—
							(A)the importance of preparing advance
				directives in case an injury or illness causes the individual to be unable to
				make health care decisions;
							(B)the situations in which an advance
				directive is likely to be relied upon;
							(C)the reasons why the development of a
				comprehensive end-of-life plan is beneficial and the reasons why such a plan
				should be updated periodically as the health of the individual changes;
							(D)the identification of resources that
				an individual may use to determine the requirements of the State in which such
				individual resides so that the treatment wishes of that individual will be
				carried out if the individual is unable to communicate those wishes, including
				requirements regarding the designation of a surrogate decision maker (health
				care proxy); and
							(E)whether or not the physician is
				willing to follow the individual’s wishes as expressed in an advance
				directive.
							.
				(b)Effective
			 DateThe amendments made by this section shall apply to initial
			 preventive physical examinations provided on or after January 1, 2008.
			
